Citation Nr: 1433306	
Decision Date: 07/25/14    Archive Date: 07/29/14

DOCKET NO.  11-19 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an extension of a temporary total rating from November 30, 2009, based on the need for convalescence following April 13, 2009, low back surgery.

2.  Entitlement to a rating in excess of 40 percent for a low back disability.

3.  Entitlement to a total rating based on individual unemployability (TDIU) due solely to the Veteran's low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel

INTRODUCTION

The Veteran served on active duty from September 1991 to July 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2009 and September 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

As to the claim for a TDIU due solely to the Veteran's low back disability, the Board finds that this claim is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In August 2013, the RO was notified that the Veteran has been in receipt of Social Security Administration (SSA) disability benefits since January 2009.  However, neither a request for these records nor the records themselves appear in the claims file.  Therefore, the Board finds that a Remand to request these records is required.  See 38 U.S.C.A. § 5103A(b) (West 2002); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

As to the claim for a TDIU due solely to the Veteran's low back disability, the Board finds that a Remand is required to obtain a needed medical opinion.  See 38 U.S.C.A. § 5103A(d) (West 2002).

While the appeal is in Remand status, the Veteran should be invited to provide VA with statements from herself and others with firsthand knowledge as to the impact her low back disability with radiculopathy, acting alone, has on her ability to work given her education, training, and work history as well as the location of any outstanding relevant medical records.  See 38 U.S.C.A. § 5103A(b).

Accordingly, the appeal is REMANDED to the AOJ for the following actions:

1.  Associate with the claims file, physically or electronically, all of the Veteran's records on file with the SSA in connection with her award of disability benefits.  All actions to obtain the requested records should be documented fully in the claims file.

2.  Associate with the claims file, physically or electronically, all medical records identified by the Veteran.  All actions to obtain the requested records should be documented fully in the claims file.

3.  Notify the Veteran that she can submit lay statements from herself and from other individuals who have first-hand knowledge of the impact of her service-connected low back disability with radiculopathy, acting alone, has on her ability to work given her education, training, and work history.  Provide her a reasonable time to submit this evidence.

4.  As to the claim for a TDIU due solely to the Veteran's low back disability, provide the Veteran with an appropriate VA examination, to be conducted, if possible, by a vocational rehabilitation specialist.  The claims file should be made available to the examiner and all appropriate tests should be performed.  The examiner must opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service-connected low back disability with radiculopathy alone, renders her unable to secure or follow a substantially gainful occupation.  

In offering this impression, the examiner must acknowledge and take into account this Veteran's education, training, and work history.  

In providing the requested opinion, the examiner must comment on the Veteran's claims.  

All finding and conclusions should be set forth in a legible report, accompanied by a rationale.

5.  After undertaking any other needed development, adjudicate the claims for an extension of a temporary total rating, an increased rating for a low back disability, and the claim for a TDIU due solely to the Veteran's low back disability.  If any benefit sought on appeal is not granted in full, the Veteran should be provided a supplemental statement of the case that includes notice of all relevant the laws and regulations including the relevant laws and regulations governing a TDIU as well as citation to all evidence.  Then the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

